DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 – 7, 9 and 10 are rejected under 35 USC 103 as being un-patentable over Fernihough et al. (US2005/0191422 A1) in view of Kirkendall et al. (US2018/0163547 A1).  
Regarding claim 1, Fernihough discloses a method of processing a component (a process of masking cooling holes of a gas turbine component, see e.g. Title of Fernihough), wherein the component comprises at least one opening in a surface thereof (cooling holes 4 of a gas turbine component 1 with an external surface 6, see e.g. Abstract and Fig. 1 of Fernihough), the method comprising:
Applying a mask material 5 to the cooling holes 4 (see e.g. Abstract and Fig. 1 and 3a of Fernihough);
Processing a surface of the component (the coating 8 is applied to the external surface 6, see e.g. Abstract and Fig. 3d of Fernihough); and 
Removing the masking material in the at least one aperture (In the end remaining thickened mask material 5a is removed from the cooling holes 4, see e.g. Abstract and Fig. 3e of Fernihough). 
However, Fernihough does not disclose the step of “placing a component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying 
Kirkendall discloses a method for electroplating a surface area of an internal wall defining a cooling cavity present in a gas turbine engine airfoil component (see e.g. Abstract and Fig. 1 of Kirkendall), comprising: 
placing a component (a vane segment 5, see e.g. para0022 and Fig. 2 and 7 of Kirkendall) in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component (the vane segment 5 is held submerged in the electroplating solution and is made the cathode connecting to the power supply 29, see e.g. para0022 and Fig. 7 of Kirkendall) and a counter electrode of the component (the anodes 30 connecting with the power supply 29, see e.g. para0022 and Fig. 2 and 7 of Kirkendall), depositing particles of the masking material in the electrophoretic fluid into at least one aperture the through electrophoresis to mask the at least one aperture (the power supply 29 provides current to the anode 30 and the vane segment 5 as the cathode for the electroplating operation, and the electroplating solution is continuously or periodically pumped into the cooling cavities 16 to replenish the Pt available for electroplating and deposit a Pt layer having substantially uniform thickness on the internal wall of the cooling cavities 16; and the electroplating solution can flow through the cavities 16 and exit out of the cooling air exit passages 18 into the tank; see e.g. para0027 and Fig. 1 and 7 of Kirkendall). Since the electroplating solution exits out the cooling air exit passage 18, a coating layer can be also deposited on the internal surface of the cooling air exit passage 18. In addition, an aperture is defined as  cooling cavities 16 are read as one kind of aperture.
Therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the step of “applying a mask material 5 to the cooling holes 4” of Fernihough with a step of “placing a component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component and a counter electrode of the component, depositing particles of the masking material in the electrophoretic fluid into at least one aperture through electrophoresis to mask the at least one aperture” as shown by Kirkendall to coat the mask material to the cooling holes by electrophoresis for obtaining predictable results.

Regarding claim 2, Fernihough in view of Kirkendall discloses a method of claim 1,  wherein the component comprises a substrate and an outer layer that is located on the substrate and providing the surface (a gas turbine with an external surface comprising a cavity and a plurality of cooling holes, see e.g. para0022 and Fig. 1 of Fernihough; the metal body of the gas turbine is the substrate; and a coating 8 is the outer layer, see e.g. para0071 and Fig. 3d/e of Fernihough), 
the aperture extending through the outer layer and into the substrate (as demonstrated by the Fig. 3e, the cooling hole 4 extending through the outer layer 8 and into the substrate, see e.g. Fig. 3e of Fernihough), 

applying at least one type of coating on the surface (as shown in Fig. 3d, the coating 8 is applied on the external surface 6, and the coating 8 could be MCrAlY and/or thermal barrier coating (TBC), see e.g. Para0071 of Fernihough; a bond coating, MCrAlY, is first deposited on the substrate, then a ceramic coating acting as a TBC is deposited on the top of the bond coating, see e.g. para0037 of Fernihough). 
The limitation of “with the outer layer having a lower electrical conductivity than the substrate” is the natural result of application two layers of coating on the metal substrate. Since the top layer is a ceramic coating, it has a lower electrical conductivity than the substrate, which is a metal.  

Regarding claim 3
Regarding claim 4, Fernihough in view of Kirkendall discloses a method of claim 2, wherein the outer layer comprises a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate (the metal body of the gas turbine is the substrate; and a bond coating, MCrAlY, is first deposited on the substrate, then a ceramic coating acting as a thermal barrier coating is deposited on the top of the bond coating, see e.g. para0037 of Fernihough), the steps to remove at least a portion of the outer layer comprise: removal of the thermal barrier coating by a method comprising sand blasting and removal of the adhesive layer by a method comprising pickling (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCl (pickling), water jet, high speed machining (sand blasting), see e.g. para0048 of Fernihough).

Regarding claim 5, Fernihough in view of Kirkendall discloses a method of claim 2, wherein the outer layer comprises an electrically insulating layer (a ceramic coating  is deposited on the top of the bond coating, see e.g. para0037 of Fernihough; and a ceramic coating is electrically insulating), the steps to treat the surface of the component comprises removing the electrically insulating layer (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCl, water jet, high speed machining, see e.g. para0048 of Fernihough).

Regarding claim 6, Fernihough in view of Kirkendall discloses a method of claim 1, wherein the masking material comprises at least one of an organic compound, a ceramic material, a metal, and their composite thereof (the mask material 5 may be an 

Regarding claim 7, Fernihough discloses a method of repairing a component (a process of masking cooling holes of a gas turbine component, see e.g. Title of Fernihough; and the method can be applied for the coating of a new component 1 as well as to a component that has to be repaired after use, see e.g. para0048 of Fernihough), wherein the component comprises a substrate, an outer layer on the substrate (a gas turbine with an external surface comprising a cavity and a plurality of cooling holes, see e.g. para0022 and Fig. 1 of Fernihough; the metal body of the gas turbine is the substrate; and a coating 8 is the outer layer, see e.g. para0071 and Fig. 3d/e of Fernihough), and at least one aperture extending through the outer layer and into the substrate (as demonstrated by the Fig. 3e, the cooling hole 4 extending through the outer layer 8 and into the substrate, see e.g. Fig. 3e of Fernihough), the method comprising:
Applying a mask material 5 to the cooling holes 4 (see e.g. Abstract and Fig. 1 and 3a of Fernihough);
Removing at least one portion of the outer layer (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCl, water jet, high speed machining, see e.g. para0048 of Fernihough); and 

However, Fernihough does not disclose the step of “placing a component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component and a counter electrode of the component, depositing particles of the masking material in the electrophoretic fluid into at least one aperture through electrophoresis to mask the at least one aperture”.
Kirkendall discloses a method for electroplating a surface area of an internal wall defining a cooling cavity present in a gas turbine engine airfoil component (see e.g. Abstract and Fig. 1 of Kirkendall), comprising: 
placing a component (a vane segment 5, see e.g. para0022 and Fig. 2 and 7 of Kirkendall) in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component (the vane segment 5 is held submerged in the electroplating solution and is made the cathode connecting to the power supply 29, see e.g. para0022 and Fig. 7 of Kirkendall) and a counter electrode of the component (the anodes 30 connecting with the power supply 29, see e.g. para0022 and Fig. 2 and 7 of Kirkendall), depositing particles of the masking material in the electrophoretic fluid into at least one aperture the through electrophoresis to mask the at least one aperture (the power supply 29 provides current to the anode 30 and the vane segment 5 as the cathode for the electroplating operation, and the electroplating solution is continuously or periodically pumped into the cooling cavities 16 to replenish the Pt available for electroplating and deposit a Pt layer having substantially uniform  cooling cavities 16 are read as one kind of aperture.
Therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the step of “applying a mask material 5 to the cooling holes 4” of Fernihough with a step of “placing a component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component and a counter electrode of the component, depositing particles of the masking material in the electrophoretic fluid into at least one aperture through electrophoresis to mask the at least one aperture” as shown by Kirkendall to coat the mask material to the cooling holes by electrophoresis for obtaining predictable results.

Regarding claim 9, Fernihough in view of Kirkendall discloses a method of claim 7, further comprising: 
applying a coating on the surface of the component prior to removing the masking material in the at least one aperture after removing at least a portion of the outer layer (coating the external surface of the component, see e.g. para0025 of 
Regarding claim 10, Fernihough in view of Kirkendall discloses a method of claim 7, wherein the outer layer comprises an electrically insulating layer (a ceramic coating acting is deposited on the top of the bond coating, see e.g. para0037 of Fernihough; and a ceramic coating is electrically insulating), the steps to treat the surface of the component comprises removing the electrically insulating layer by a method comprising sand blasting (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCl, water jet, high speed machining, see e.g. para0048 of Fernihough).

Claims 7 – 9 are rejected under 35 USC 103 as being un-patentable over Roedl et al. (US5 813 118) in view of Kirkendall et al. (US2018/0163547 A1).  

Regarding claim 7, Roedl discloses a method of repairing a component (a method for repairing an air cooled turbine engine airfoil, see e.g. Title of Roedl), wherein the component comprises a substrate, an outer layer on the substrate (a turbine engine airfoil have an environmental resistant coating on a outer wall surface, see e.g. Abstract of Roedl), and at least one aperture (cooling air discharge openings, holes 20, see e.g. col. 3 line52 and Fig. 1 of Roedl) extending through the outer layer and into the substrate (the cooling air discharge openings 20 communicate with the blade hollow interior to enable cooling air discharge from the blade interior and cooling of the blade outer wall 22, see e.g. col.3 line 52-55 and Fig. 1 of Roedl, indicating that the aperture 
Applying a mask material to the at least one aperture (at least the inner wall surfaces at the openings have been masked, see e.g. col. 6 line 55-57, claim 3 of Roedl);
Removing at least one portion of the outer layer (removing the coating from the unmasked outer wall surface, see e.g. col. 7 line 1-2, claim 3 of Roedl); and 
Removing the masking material in the at least one aperture (removing all maskant from the airfoil, see e.g. col. 7 line 3-4, claim 3 of Roedl). 
However, Roedl does not disclose the step of “placing a component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component and a counter electrode of the component, depositing particles of the masking material in the electrophoretic fluid into at least one aperture through electrophoresis to mask the at least one aperture”.
Kirkendall discloses a method for electroplating a surface area of an internal wall defining a cooling cavity present in a gas turbine engine airfoil component (see e.g. Abstract and Fig. 1 of Kirkendall), comprising: 
placing a component (a vane segment 5, see e.g. para0022 and Fig. 2 and 7 of Kirkendall) in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component (the vane segment 5 is held submerged in the electroplating solution and is made the cathode connecting to the power supply 29, see e.g. para0022 and Fig. 7 of Kirkendall) and a counter electrode of the component (the anodes 30 connecting with the power supply 29, see e.g. para0022 and  cooling cavities 16 are read as one kind of aperture.
Therefore, based on KSR rationale B – Simple Substitution of One Known Element for Another to Obtain Predictable Results [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the step of “applying a mask material to the at least one aperture” of Roedl with a step of “placing a component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component and a counter electrode of the component, depositing particles of the masking material in the electrophoretic fluid into at least one aperture through electrophoresis to mask the at least one aperture” as shown by Kirkendall to coat the mask material to the cooling holes by electrophoresis for obtaining predictable results.

Regarding claim 8, Roedl in view of Kirkendall discloses a method of claim 7, further comprising: 
remasking the at least one aperture (applying a maskant to remask the selected portion, see e.g. col.8 line 7 claim 8 of Roedl); 
then applying a coating on a surface of the component (depositing platinum on the unmasked outer wall surface, see e.g. col.8 line 9 claim 8 of Roedl); and 
opening the remasked aperture (removing the maskant, see e.g. col.8 line 11 claim 8 of Roedl).
 
Regarding claim 9, Roedl in view of Kirkendall discloses a method of claim 7, further comprising: 
applying a coating on the surface of the component (depositing platinum on the unmasked outer wall surface, see e.g. col.8 line 9 claim 8 of Roedl) prior to removing the masking material in the at least one aperture (removing the maskant, see e.g. col.8 line 11 claim 8 of Roedl) after removing at least a portion of the outer layer (removing the coating from the unmasked outer wall surface, see e.g. col. 7 line 1-2, claim 3 of Roedl).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Creech et al. (US2010/0086680 A1) discloses a method for coating an internal surface of gas turbine blade (see e.g. Title and Fig. 4 of Creech), masking cooling holes 118 (see e.g. para0046 of Creech) and coating external surface of turbine blades using electrophoresis (see e.g. para0057 and Fig.6-9 of Creech). Korinko et al. (US5 976 337) discloses a method for electrophoretic deposition of brazing material on a gas turbine blade (see e.g. Title and Fig.1-3 of Korinko). Masaki (US2003/0108424 A1) discloses a manufacturing method for turbine blade comprising a thermal barrier coat 20 as an insulating layer (see e.g. Title and Abstract of Masaki), having a topcoat 21, interface 22 and bond coat 23 (see e.g. para0013, Fig. 3 and 6 of Masaki).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795